DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Rink on 18 March 2021.
The application has been amended as follows: 
Cancel claims 8-15

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner’s Amendment above cancels the claims which were withdrawn due to the Restriction Requirement. The arguments filed 14 December 2020 with regard to the combination of Allen and Wase are persuasive for claims 1-7 and 16. Specifically, the Examiner agrees that Allan and Wase in combination do not teach the particular order of adding a separation aid, adding air, removing air, and then centrifugation of the deaerated feed. While Allen teaches adding air and removing air, and Wase teaches adding a separation aid and centrifuging to separate the feed, there is no teaching to 
The closest prior art is Allen (US 5,423,979) and Wase (US 2006/0217254).
Allen teaches a method for decontamination of a liquid comprising providing a liquid, adding compressed air to the liquid, and removing the air and contaminants from the mixture (column 4, lines 47-60). However, Allen does not teach the presence of the separation aid, or the separation by centrifuge.
Wase teaches a method for purifying oil, comprising providing the oil, adding a separation aid, mixing the separation aid, and separating in a centrifuge. However, Wase does not teach that the mixing is performed by adding air. Allen teaches that the air mixes the liquid (column 6, lines 49-51), but teaches separating the air and the contaminants in the same step (column 4, lines 58-60). Thus, even though Allen teaches that air is known for mixing, Allen specifically teaches separating the air and contaminants at the same time and without a centrifuge. Therefore there is no motivation to add the steps of adding air to mix and then removing the air to the method of Wase, because Allen would teach separating the air and the contaminants at the same time without a centrifuge, which would not be combinable with the method of Wase with a centrifuge. 
Therefore, the prior art of record does not teach or suggest the claimed method comprising the steps of adding a separation aid to a liquid, mixing with air, separating the air, and then separating the mixture in a centrifuge as claimed, and the claims are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772